
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 457
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Roe of Tennessee
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Encouraging individuals to seek training in
		  the use of cardiopulmonary resuscitation (CPR) and automated external
		  defibrillators (AEDs), and for other purposes.
	
	
		Whereas heart disease affects men, women, and children of
			 every age and race in the United States, and it continues to be the leading
			 cause of death in America;
		Whereas approximately 295,000 emergency medical
			 services-treated out-of-hospital cardiac arrests occur annually
			 nationwide;
		Whereas only 8 percent of individuals who suffer a sudden
			 cardiac arrest outside of a hospital setting survive;
		Whereas sudden cardiac arrest results from an abnormal
			 heart rhythm in most adults, often ventricular fibrillation;
		Whereas, unfortunately, only 31 percent of out-of-hospital
			 cardiac arrest victims receive bystander cardiopulmonary resuscitation
			 (CPR);
		Whereas individuals can die of sudden cardiac arrest
			 within minutes, and rapid response to sudden cardiac arrest with both CPR and
			 an automated external defibrillator (AED) are critical in helping a victim
			 survive;
		Whereas prompt delivery of CPR more than doubles the
			 victim’s chance of survival by helping to maintain vital blood flow to the
			 heart and brain, increasing the amount of time in which an electric shock from
			 a defibrillator may be effective;
		Whereas, moreover, an AED, even when used by a bystander,
			 is safe, easy to operate, and, if used immediately after the onset of sudden
			 cardiac arrest, highly effective in terminating ventricular fibrillation so the
			 heart can resume a normal, effective rhythm;
		Whereas for every minute without bystander CPR, survival
			 from witnessed cardiac arrest decreases 7 to 10 percent; and
		Whereas the interval between the 911 telephone call and
			 the arrival of emergency medical services personnel is usually longer than 5
			 minutes; therefore, a cardiac arrest victim’s survival is likely to depend on a
			 public trained in CPR and AED use and access to these lifesaving measures: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages
			 individuals to seek training in the use of CPR and AEDs; and
			(2)encourages
			 bystanders to use hands-only CPR and AEDs for the purpose of saving the life of
			 another person in cardiac arrest.
			
